Citation Nr: 0807945	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to September 6, 2005, and as 70 percent disabling 
therefrom.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1965 until March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The issue on appeal was previously before the Board in a 
March 2005.  
The Board denied entitlement to a rating in excess of 50 
percent.  At that time, an initial evaluation of 30 percent 
for PTSD was increased to 50 percent.  That 50 percent award 
was implemented by the RO in a November 2005 rating decision.  
At that time, a 70 percent rating was awarded effective 
September 6, 2005.

The veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Memorandum Decision, the Court vacated the 
Board decision to the extent that it denied a rating in 
excess of 50 percent and remanded the matter back to the 
Board for development.


FINDINGS OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the veteran's PTSD has been manifested 
by symptoms including panic, depression, sleep impairment, 
nightmares, obsessional rituals, poor family relationships, 
and occasional suicidal ideation; there is no objective 
showing of delusions, hallucinations, grossly inappropriate 
behavior, persistent danger to oneself or others, 
disorientation, inability to maintain minimal personal 
hygiene, or memory loss for one's own name or occupation.  




CONCLUSIONS OF LAW

1.  Prior to September 6, 2005, the criteria for entitlement 
to an initial evaluation of 70 percent have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2007).

2.  Throughout the entire rating period on appeal, the 
criteria for entitlement to an initial evaluation in excess 
of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a December 
2004 videoconference hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for PTSD.  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (rating schedule), which is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1 (2007).  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

For the period prior to September 6, 2005, the veteran is 
assigned a 50 percent rating for his PTSD.  A 70 percent 
evaluation is in effect from that point onward.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to a 70 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In the present case, VA outpatient treatment records dated in 
2003 reflect that the veteran was bothered by panic symptoms.  
Such records also reveal deficiencies in family relations and 
mood.  Specifically, the veteran was socially isolative and 
had inappropriate bursts of anger in his marital 
relationship.  Additionally, at his December 2004 hearing 
before the undersigned, the veteran reported that his PTSD 
caused considerable disturbance in his work, social 
activities, and quality of life.  He explained that he could 
not be in public.

The evidence of record also revealed some communication 
problems.  For example, a September 2003 VA clinical report 
showed that the veteran had a slow speech pattern, with some 
apparent drifting of thoughts.  Additionally, obsessional 
rituals were demonstrated, in that he would check his closet 
and windows before going to bed.  Also, he would check for 
intruders before entering the house with his family.  
Finally, the veteran admitted to suicidal ideation, though he 
had no specific plan.  

The Board finds that the above symptoms support a 70 percent 
evaluation for the veteran's PTSD during the period in 
question.  However, at no point in time is a rating in excess 
of 70 percent warranted, as will be discussed below.  

In order to be entitled to a 100 percent evaluation, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In the present case, the evidence does not reveal gross 
impairment in thought processes or communication.  While a 
September 2003 VA record showed his speech pattern to be 
slow, with some drifting of thoughts, this has already been 
contemplated by the 70 percent evaluation.  Furthermore, 
other clinical records dated in September 2003 revealed that 
the veteran's thought processes were logical and goal-
directed.  Moreover, there was no evidence of a formal 
thought disorder upon VA examination in December 2002.  At 
that time, the veteran showed good abstraction ability and 
his overall cognitive function on verbal tasks was very good 
and clearly within the normal range.  Subsequent VA 
examination in October 2005 noted that the veteran's thought 
processes were slow, but there was no evidence of a thought 
disorder in the sense of derailment, tangentiality, or 
circumlocution.  He performed moderately-well at cognitive 
functioning tests.  

The competent evidence also fails to establish persistent 
delusions or hallucinations.  
Indeed, while the veteran endorsed olfactory hallucinations 
at his December 2004 hearing, this is not demonstrated by the 
objective evidence of record.  In fact, the December 2002 VA 
examination indicated that, except for occasional flashbacks, 
there was no evidence of delusions or hallucinations.  
Delusions and hallucinations were further denied in a 
September 2003 VA clinical record.  VA examination in October 
2005 again noted the absence of delusions and hallucinations.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, his report of olfactory hallucinations has been 
considered.  However, the objective evidence consistently 
showing no findings of hallucinations is afforded more 
probative weight in this case.  

The evidence of record also fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  Regarding the 
latter, while the veteran did report some suidical ideation 
in VA outpatient record from September 2003, suicidal and 
homicidal ideation was denied in the remainder of the 
clinical records.  In the October 2005 VA examination report, 
the veteran again stated that he had some suicidal ideation, 
but he was clear in stating that he would not act on such 
thoughts.  Overall then, these thoughts, when reviewed in 
relation to the record as a whole, do not demonstrate a 
disability picture most nearly approximated by the next-
higher 100 percent evaluation for PTSD.  

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene.  Indeed, 
the December 2002 VA examination report noted that the 
veteran was dressed casually.  There was no mention of 
inadequate hygiene.  Subsequent examination in October 2005 
indicated that the veteran was dressed casually and 
appropriately.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  To the contrary, he was fully 
oriented upon VA examination in December 2002 and October 
2005, and in VA outpatient records dated in 2003.  

Regarding memory and concentration, the veteran performed 
serial 7s at his December 2002 VA examination moderately 
quickly and without mistakes.  Short-term memory was in the 
fair-to-poor range upon VA examination in October 2005, but 
gross memory problems such as memory loss for names of close 
relatives, own occupation or own name have not been 
demonstrated at any time during the rating period on appeal.  

In further finding against assignment of the next-higher 100 
percent evaluation for the veteran's PTSD, the Board has also 
taken note of the veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994). 

In the present case, VA examination in December 2002 reflects 
a GAF score of 55.  
Additionally, a September 2003 VA clinical record shows a GAF 
score of 60.  

In this regard, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

Again, the GAF scores between 60 and 65 are indicative of 
moderate symptomatology, and as such they do not justify 
assignment of the next-higher 100 percent evaluation.  

The evidence of record also includes an October 2005 VA 
examination report containing a GAF score of 49.  In this 
vein, scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).    

Despite the seriousness of the symptoms associated with the 
low GAF score of 49, it is determined that such symptoms have 
been appropriately reflected in the 70 percent rating.  
Indeed, obsessional rituals and suicidal ideation are listed 
among the criteria for a 70 percent evaluation.  

Based on all of the foregoing, it is concluded that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 9411 
for any portion of the rating period on appeal. 

In conclusion, the evidence supports a 70 percent disability 
evaluation for the period prior to September 6, 2005.  There 
is no basis for a rating in excess of 70 percent for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board also finds that the evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.


ORDER

For the period prior to September 6, 2005, a 70 percent 
rating for PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

An initial evaluation in excess of 70 percent is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


